            Case 1:21-cv-01614 Document 1 Filed 06/14/21 Page 1 of 11




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

WHISTLEBLOWER AID                           *
1250 Connecticut Avenue, N.W.               *
Suite 700                                   *
Washington, D.C. 20036                      *
                                            *
        Plaintiff                           *
                                            *
                                            *    Civil Action No. 21-_________
                                            *
        v.                                  *
                                            *
DEPARTMENT OF JUSTICE                       *
950 Pennsylvania Avenue, N.W.               *
Washington, D.C. 20530-0001                 *
                                            *
        Defendant.                          *
                                            *
*       *       *       *       *       *   *    *      *      *      *     *
                                        COMPLAINT

    This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552,

et seq., as amended, to seek disclosure of agency records improperly withheld from the

Plaintiff Whistleblower Aid and Mark G. McConnell by the Defendant Department of

Justice (as well as its subordinate entities).

                                      JURISDICTION

    1. This Court has both subject matter jurisdiction over this action and personal

jurisdiction over the defendant pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1331.

                                            VENUE

    2. Venue is appropriate under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391.

                                          PARTIES

    3. Plaintiff Whistleblower Aid (“WBA”) is a non-profit law firm that provides pro

bono representation to lawful whistleblowers. WBA represents Mark McConnell, a senior
           Case 1:21-cv-01614 Document 1 Filed 06/14/21 Page 2 of 11




GS-15 attorney who serves in the Organized Crime and Drug Enforcement Task Forces

(“OCDETF”) component organization of the Defendant U.S. Department of Justice. For

purposes of FOIA, WBA seeks designation as a representative of the news media.

   4. Defendant Department of Justice (“DOJ”) is an agency within the meaning of

5 U.S.C. § 552(f), and is in possession and/or control of the records requested by the

plaintiff that are the subject of this action. DOJ controls – and consequently serves as the

proper party defendant for litigation purposes for – the Federal Bureau of Investigation

(“FBI”).

                              FACTUAL BACKGROUND

   5. This FOIA lawsuit seeks disclosure of U.S. Government records primarily created

by the FBI’s Criminal Investigation Division (“CID”) that relate to a whistleblower’s

efforts to reveal a pattern of conduct involving falsified intelligence reports generated by

the FBI and the Central Intelligence Agency (“CIA”) that has led to unlawful retaliation

against him. The story these documents reveal was described in the November 9, 2020,

issue of New Yorker Magazine in an article by Ronan Farrow entitled “How a CIA

Cover-Up Targeted a Whistleblower” at https://www.newyorker.com/magazine/

2020/11/09/how-a-cia-coverup-targeted-a-whistle-blower (last accessed June 11, 2021).

   6. In July 2017, Mr. McConnell was detailed by the OCDETF Executive Office to

work at the Joint Interagency Task Force South (“JIATFS”) at the request of JIATFS

leadership. The primary reasons for detailing Mr. McConnell to JIATFS were: to inject

an agency-agnostic prosecutor perspective into the federal law enforcement agency

interactions at JIATFS to try and smooth out unproductive competitive interagency law

enforcement behaviors; and to help JIATFS build a transparent and coordinated targeting


                                              2
         Case 1:21-cv-01614 Document 1 Filed 06/14/21 Page 3 of 11




process to improve cooperation and effectiveness between federal law enforcement

agencies, U.S. intelligence agencies, and U.S. federal prosecutors to better enable

JIATFS to use its limited interdiction assets to target the most significant maritime drug

transportation events. Mr. McConnell’s detail to JIATFS was the first time that a DOJ

attorney had ever worked in the environment at JIATFS and had the opportunity to

evaluate the programs that are in place at JIATFS to support federal law enforcement

investigations that target international drug trafficking organizations.

   7. Shortly after Mr. McConnell started at JIATFS, he was approached by a Drug

Enforcement Administration (“DEA”) Special Agent who was assigned to JIATFS and

who requested help with a targeting case in which the DEA Special Agent believed that

the FBI and CIA had submitted false and deceptive intelligence reports, all of which were

classified as SECRET, in the form of critical movement alerts (“CMAs”) into a JIATFS

intelligence fusion and interdiction targeting database called “Helios.” The agent believed

these CMA entries were introduced to influence JIATFS targeting actions to favor targets

submitted by the FBI over targets submitted by other federal law enforcement agencies.

These CMAs contained precise targeting information that was attributed to specific FBI

personnel and to a supposedly classified method of collection that was under the control

of a law enforcement agency, but the CMAs did not appear to be connected to any actual

ongoing FBI criminal investigation. All other federal law enforcement-based CMAs in

Helios were all marked as being UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

in compliance with Helios data entry rules and the nature of law enforcement controlled

collection methods.




                                              3
         Case 1:21-cv-01614 Document 1 Filed 06/14/21 Page 4 of 11




   8. After Mr. McConnell reviewed all of the Helios CMA entries in the case

identified by the DEA Special Agent, Mr. McConnell approached the senior FBI Special

Agent at JIATFS and inquired as to whether the CMAs in question were improperly

classified and were falsely attributed to FBI personnel in order to mask the fact that the

CIA was the true source of the information in the CMAs. The senior FBI Special Agent

at JIATFS advised Mr. McConnell that the CMAs in question related to targets of mutual

interest to the CIA and the FBI, that the CMAs were an appropriate way for the FBI to

start up new investigations based upon a partnership with the CIA, and that any conflicts

between the new FBI investigations and ongoing investigations by other federal law

enforcement agencies that had provided CMA intelligence reports on the same targets

could be worked out later in the field. Mr. McConnell then told the senior FBI Special

Agent that it was improper for the FBI to use classified information from another

government agency in CMAs that purported to come solely from FBI law enforcement

sources. Mr. McConnell further advised that corrective action was needed immediately

because the improper masking of the CIA’s role in federal criminal prosecutions could

cause federal prosecutors who did not know about the CIA’s involvement to fail to meet

their affirmative discovery disclosure obligations. Failing in those obligations could

result in dismissal of federal criminal cases and potentially result in professional

discipline actions against individual prosecutors. The FBI Special Agent did not agree

with Mr. McConnell’s assessment of the problems related to the deceptive CMAs.

   9. After the conversation with the senior FBI Special Agent, Mr. McConnell

reviewed all of the FBI CMAs contained in the Helios database that appeared similar to

the ones in the case raised by the DEA Special Agent and found dozens of apparently


                                              4
         Case 1:21-cv-01614 Document 1 Filed 06/14/21 Page 5 of 11




deceptive FBI CMA entries. Because of the significant issues raised by the intentionally

falsified FBI CMAs, including possible criminal violation of 18 U.S.C. § 371 concerning

a conspiracy to defraud an agency of the United States, Mr. McConnell felt compelled to

raise this issue up to his OCDETF chain of command and, despite the support of his

OCDETF supervisory chain, that is when his problems truly began.

   10. On or about March 2, 2018, Assistant U.S. Attorney (“AUSA”) Dick Getchell

requested a call with Mr. McConnell about a maritime narcotics interdiction case that

involved suspicious FBI CMAs and where the FBI had refused to divulge the source of

the investigative information contained in the CMAs to AUSA Getchell. He asked if Mr.

McConnell had any information as to the actual source of investigative information

contained in the FBI CMAs. Mr. McConnell then related to AUSA Getchell the full story

regarding these suspect CMAs; particularly that the deceptive CMAs appeared to be an

FBI/CIA intelligence laundering scheme where CIA information was being intentionally

falsely attributed to FBI sources in JIATFS CMAs in order to influence JIATFS targeting

and DOJ case assignment decisions, and that FBI personnel had refused to answer

questions from the JIATFS intelligence and operations staffs as to the true source of

information contained in the purported FBI CMAs.

   11. In November 2018, Mr. McConnell learned that OCDETF regional authorities in

Miami had given approval to an FBI-led law enforcement operation within the Southern

District of Florida on the basis of four maritime interdiction prosecutions that resulted

from deceptive FBI/CIA CMAs. The fact that the CIA had actually provided information

contained in CMAs was never revealed to the OCDETF prosecutors who approved the

FBI-led operation in the Southern District of Florida. This served as confirmation to Mr.


                                              5
         Case 1:21-cv-01614 Document 1 Filed 06/14/21 Page 6 of 11




McConnell, and his supervisors at the OCDETF Executive Office, that the fraudulent

CMAs were deceptively influencing JIATFS and DOJ actions.

   12. Later in November and December 2018, Mr. McConnell brought information

about the CMAs to the attention of the JIATFS Staff Judge Advocate (command lawyer),

to the Security and Intelligence Director (J2) at JIATFS (who had authority over Helios

and the CMA process), as well as the Director and Deputy Director of OCDETF. In order

to best present the legal and policy concerns created by the deceptive FBI CMAs, and

only after securing the approval of the JIATFS Intelligence and Security Director (J2),

Mr. McConnell created a properly classified presentation that preserved examples of the

deceptive FBI CMAs in multiple cases. Mr. McConnell lawfully disseminated the

presentation through secure channels to various individuals within the OCDETF

Executive Office, the FBI and JIATFS staff.

   13. Upon information and belief, on January 11, 2019, a meeting was held at CIA

headquarters where Mr. McConnell’s classified presentation was discussed in detail. CIA

representatives falsely alleged that the presentation that was marked as

SECRET//NOFORN, which was the classification level of the CMAs from the Helios

database that were contained in the presentation, involved a spillage of classified CIA

information that was contained in the JIATFS database even though the CMAs did not

purport to contain CIA information. For his role in reporting the issue, some CIA

personnel in attendance pressed for consequences for Mr. McConnell.

   14. On January 22, 2019, after making lawful protected disclosures up his chain of

command and within JIATFS, Mr. McConnell learned that his CMA presentation was

being treated as an improper spillage of CIA CMA information and that it was ordered


                                              6
         Case 1:21-cv-01614 Document 1 Filed 06/14/21 Page 7 of 11




removed from classified JIATFS systems. As the JIATFS Security Manager put it to Mr.

McConnell, the presentation was being removed as part of a “gentleman’s agreement

with the Agency.”

   15. On January 23, 2019, Mr. McConnell filed a formal whistleblower complaint with

the Department of Defense’s Office of the Inspector General’s classified hotline and

attached his classified presentation. He filed subsequent complaints with the DOJ and the

Intelligence Community’s Offices of Inspector General as well. Knowing he would soon

be subject to the ire of the CIA and likely to face retaliation, Mr. McConnell, while

following classified information procedures, preserved backup printed copies of the

Helios images he had sent to the hotline. Later that day, security officers deleted the

electronic version of the evidence presentation from his computer.

   16. On January 29, 2019, OCDETF’s Director requested a meeting at DOJ’s Main

Headquarters in Washington, D.C. Mr. McConnell was present along with Associate

Deputy Attorney General (“ADAG”) Andrew Goldsmith, ADAG Patrick Hovakimian,

OCDETF’s Director and Deputy Director, and FBI Special Agents Brian Vorndran and

Kristi Johnson. At the meeting ADAG Goldsmith reviewed the electronic evidence

presentation created by Mr. McConnell that showed the deceptive FBI CMAs; ADAG

Goldsmith then prescribed that FBI CID conduct a fact-finding investigation in

conjunction with OCDETF personnel to determine whether JIATFS FBI agents had

intentionally submitted false CMAs in the Helios database.

   17. In response to ADAG Goldsmith’s instruction, upon information and belief, FBI

Special Agents Vorndran and Johnson undertook an investigation without involving

OCDETF personnel as prescribed by ADAG Goldsmith, in spite of requests from


                                              7
         Case 1:21-cv-01614 Document 1 Filed 06/14/21 Page 8 of 11




OCDETF leadership to participate, and they subsequently produced a corrective action

report related to the FBI CMAs that was never shown to any OCDETF personnel.

   18. On February 22, 2019, DOJ Inspector General (“IG”) Special Agent Joel

Veiguela contacted Mr. McConnell and set up an interview at JIATFS for February 26,

2019 to discuss Mr. McConnell’s disclosures. On February 24, 2019, Mr. McConnell

notified the JIATFS Director that he had filed official complaints with the Inspector

General for the Department of Defense, the Inspector General for the Department of

Justice, and the Inspector General for the Intelligence Community (“the IG entities”) and

further advised the JIATFS Director that his disclosures to the IG entities specifically

alleged that the conduct of FBI and CIA personnel in creating deceptive CMAs that were

inserted into the JIATFS Helios database violated the criminal provisions of 18 U.S.C. §

371, conspiracy to defraud an agency of the United States.

   19. On February 26, 2019, DOJ IG Special Agents Joel Veiguela and Matthew

McCloskey interviewed Mr. McConnell under oath at JIATFS over a period of

approximately seven hours. As part of that interview, Mr. McConnell provided the DOJ

IG agents with a hard copy of the electronic CMA evidence presentation. During the

course of the DOJ interview, the CIA principal representative at JIATFS personally

complained to members of the JIATFS senior staff, including the JIATFS J2, that Mr.

McConnell was improperly meeting with the DOJ IG Special Agents at JIATFS.

   20. On March 4, 2019, Mr. McConnell’s local access to JIATFS facilities and

classified information systems was suspended by the JIATFS Director based on CIA’s

allegations that he improperly disclosed classified information related to the FBI/CIA

CMAs. As a result, he was escorted out the front door of the JIATFS command building


                                             8
         Case 1:21-cv-01614 Document 1 Filed 06/14/21 Page 9 of 11




in a highly visible manner. This action, however, was nothing but unlawful retaliation for

Mr. McConnell’s whistleblowing activities.

   21. On or about March 2019, FBI Special Agents Vorndran and Johnson made false

statements to ADAG Hovakimian about FBI’s alleged corrective action regarding the

fraudulent CMAs. Their statements claimed that new corrected language that removed

the false attribution of the CMA information to FBI sources was being used in FBI

CMAs as of December 7, 2018. However, between December 10, 2018, and December

17, 2018, the FBI CMAs that were submitted to the Helios database by the FBI continued

to inaccurately attribute their sources of information. In fact, Mr. McConnell’s classified

presentation specifically identified a CMA from December 17, 2018, that contradicted

their assertion, and both Special Agents Vorndran and Johnson were aware of this fact.

   22. A few weeks after Mr. McConnell was ejected from JIATFS, CIA Director Gina

Haspel visited the facility. Director Haspel was briefed on Mr. McConnell’s involvement

blowing the whistle about the deceptive FBI/CIA CMA scheme. Upon information and

belief, Director Haspel expressed the need for “repercussions” for Mr. McConnell,

because of his disclosure.

   23. In the following months, Mr. McConnell’s appeal of his suspension of access to

JIATFS facilities and classified information was ignored and discussion about his future

assignments ground to a halt.

   24. On or about January 31, 2020, Mr. McConnell, accompanied by his undersigned

attorneys Mark S. Zaid and John Tye, met with a representative of the DOJ's Office of

Inspector General (“DOJ IG”) and learned of the existence of the FBI’s corrective action

report, which was identified as being approximately thirty-five pages long. In a


                                             9
        Case 1:21-cv-01614 Document 1 Filed 06/14/21 Page 10 of 11




subsequent conversation between the same DOJ IG representative and Mr. McConnell’s

attorneys, the DOJ IG representative stated that he had been told by FBI personnel that

the FBI had called the OCDETF Director concerning the corrective action report, that the

FBI had not allowed the OCDETF Director to read the full report, and that FBI personnel

had read certain quotes from the corrective action report to the OCDETF Director and

asked for the OCDETF Director’s agreement with the content of the quotes.

   25. The aforementioned New Yorker article quoted a DOJ spokesperson that ADAG

Goldsmith reviewed the matter and “made recommendations to federal law-enforcement

officials and prosecutors, which resulted in a careful review of both past cases and

current practice.”).” https://www.newyorker.com/magazine/2020/11/09/how-a-cia-

coverup-targeted-a-whistle-blower (last accessed June 11, 2021).

   26. This FOIA lawsuit seeks disclosure of FBI’s corrective action report.

                                      COUNT ONE

   27. Plaintiff repeats and realleges paragraphs 7 through 25 above.

   28. By letter dated February 13, 2020, Plaintiff submitted to FBI a FOIA request that

sought a copy of FBI’s corrective action report.

   29. On February 25, 2020, FBI assigned the request number 1460637-000 and stated

it was “...unable to identify records responsive to your request.”

   30. On March 23, 2020, Plaintiff administratively appealed the decision, which was

assigned Appeal No. A-2020-00510.

   31. By letter dated December 9, 2020, DOJ affirmed the FBI decision that it could not

locate any responsive record.

   32. Plaintiff has exhausted all required administrative remedies.


                                             10
        Case 1:21-cv-01614 Document 1 Filed 06/14/21 Page 11 of 11




WHEREFORE, Plaintiff Whistleblower Aid prays that this Court:

   (1) Orders the Defendant to disclose non-exempt copies of the requested records in

their entirety and make copies promptly available to the Plaintiff;

   (2) Award reasonable costs and attorney’s fees as provided in 5 U.S.C. § 552

(a)(4)(E), 5 U.S.C. § 552a(g)(3)B), and/or 28 U.S.C. § 2412 (d);

   (3) expedite this action in every way pursuant to 28 U.S.C. § 1657 (a); and,

   (4) grant such other relief as the Court may deem just and proper.

Date: June 14, 2021

                                                     Respectfully submitted,

                                                     /s/ Mark S. Zaid
                                                     __________________________
                                                     Mark S. Zaid, Esq.
                                                     D.C. Bar #440532
                                                     Bradley P. Moss, Esq.
                                                     D.C. Bar #975905
                                                     Andrew P. Bakaj, Esq.
                                                     D.C. Bar #978658
                                                     Mark S. Zaid, P.C.
                                                     1250 Connecticut Avenue, N.W.
                                                     Suite 700
                                                     Washington, D.C. 20036
                                                     (202) 454-2809
                                                     (202) 330-5610 fax
                                                     Mark@MarkZaid.com
                                                     Brad@MarkZaid.com
                                                     Andrew@MarkZaid.com

                                                     Attorneys for the Plaintiff




                                            11
